Per Curiam. Claimant filed her application for benefits on October 26, 1978, as the result of the death of her husband, James E. O’Connell, on May 20,1978. At the time of his death, he was patrolman, 1st Class, assigned to duty in the 19th Police District, City of Chicago. Investigation by the Attorney General resulted in obtaining a statement of decedent’s supervising officer which brought forth the fact that on May 20, 1978, decedent was on squadrol duty from 12:00 a.m. to 8:30 a.m. About 3:00 a.m. on May 20,1978, Officer O’Connell was attempting to subdue an offender and as a result of the exertion, he suffered a heart attack. Decedent was taken to Illinois Masonic Medical Center, and there passed away as the result of cardiorespiratory arrest. Operative procedures at the Center disclosed the presence of a massive ventricular aneurysm. The investigation discloses that there is no evidence which would show, or tend to show, that decedent’s death was the result of willful misconduct or intoxication. We are of the opinion that Officer O’Connell was killed in the line of duty as defined in section 2(e) of the Law Enforcement and Firemen Compensation Act (Ill. Rev. Stat. 1977, ch. 48, par. 282(e)), and that proofs taken by the Court at the hearing herein satisfy all of the requirements of the above statute, and we find that the claim is compensable as provided therein. It is hereby ordered that the sum of $20,000.00 be, and is hereby awarded to Katherine O’Connell as the surviving spouse of James E. O’Connell in accordance with the provisions of Ill. Rev. Stat. 1977, ch. 48, par. 283.